Case 2:20-cv-00018-SJF-SIL Document 14 Filed 09/08/20 Page 1 of 1 PageID #: 87


                    CIVIL CAUSE FOR STATUS CONFERENCE

                                                                             FILED
BEFORE: JUDGE FEUERSTEIN                                                     CLERK
                                                                  2:39 pm, Sep 08, 2020
                                                                       U.S. DISTRICT COURT
DATE: September 8, 2020      TIME: 30 MINUTES                     EASTERN DISTRICT OF NEW YORK
                                                                       LONG ISLAND OFFICE

CASE NUMBER:          2:20-cv-00018-SJF-SIL

CASE TITLE:           Pflug et al v. The County Of Suffolk

PLTFFS ATTY:          No Appearance
                         present              X not present


                         present                not present


DEFTS ATTY:           Hope Senzer Gabor
                      X present                 not present




COURT REPORTER:

COURTROOM DEPUTY: BRYAN MORABITO


X      CASE CALLED.

       ARGUMENT HEARD / CONT'D TO                             .

OTHER: Order to show cause issued for failure to prosecute.
